NUMBER 13-08-00667-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: MARTIN CHARO



On Petition for Writ of Mandamus



MEMORANDUM OPINION

Before Justices Yañez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


 Relator, Martin Charo, filed a petition for writ of mandamus and an emergency 
motion for temporary stay in the above cause on November 20, 2008.  That same day, the
Court granted the motion for emergency stay and stayed the trial court's order of
November 14, 2008, ordering the production of documents from Dr. Bruce Berbarian.  The
Court further requested that the real party in interest, Virgilio Coronado, by and through
counsel, file a response to relator's petition for writ of mandamus, and such response was
duly filed on December 1, 2008.
	The Court, having examined and fully considered the petition for writ of mandamus,
the response, and relator's reply brief, is of the opinion that relator has not shown himself
entitled to the relief sought.  Accordingly, the stay previously imposed by this Court is
LIFTED.  See Tex. R. App. P. 52.10(b) ("Unless vacated or modified, an order granting
temporary relief is effective until the case is finally decided.").  The petition for writ of
mandamus is DENIED.  See id. 52.8(a).

								PER CURIAM


Memorandum Opinion delivered and filed
this the 4th day of December, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).